I am of the opinion that the judgment should be reversed, and the appellants granted the relief for which they pray.
In March, 1930, which was prior to the expenditure of any funds for the improvement of the three streets in question, Henry E. Juenemann and other property owners were unsuccessful in their effort to enjoin diversion of any part of the appropriation from its application toward the paving project.
State ex rel. Juenemann v. Superior Court, 157 Wn. 429,289 P. 28, is not a bar to the right of appellants to question the validity of the special assessments made by the city against their property. By the creation of the assessment district and the inclusion of their property therein, appellants acquired such an interest in the appropriation of seventy-eight thousand dollars for paving as entitled them to question the right of the city and state officials to divert any part of that appropriation from its application toward the paving project and, to the extent of the diversion, impose that burden upon the appellants.
Chapter 97, Laws of 1929, p. 188, amending chap. 98, Laws of 1911, p. 441, to provide for written notice to each property owner in addition to publication of the resolution of intention to establish an improvement district, is not pertinent. Appellants are not objecting *Page 448 
to the establishment of the improvement district. They may not now object to the formation of the district. Their protest against the establishing of the district was withdrawn. If the appellants had not filed any protest, the situation would be no different.
"Since they were not remonstrants against the establishment of the local improvement district, and the making of the improvement proposed, it was not incumbent upon them to appear before the city council and make any objections, or assert any of their rights until it was found that their premises were to be specially assessed for the improvement." Giles v. Olympia,115 Wn. 428, 197 P. 631, 16 A.L.R. 493.
Appellants are entitled, as we held in State ex rel.Juenemann v. Superior Court, supra, to question the validity of the special assessments made by the city against their property when the assessment district was created and their property was included therein. The appellants timely appeared and objected to the confirmation of the assessment roll. They complied with the statutory provision (Chap. 97, Laws of 1929, p. 189, § 21) that, following the filing of the assessment roll, they appear and object to its confirmation.
Where there is no ambiguity, the construction placed upon a statute by the officer charged with its administration is entitled to no weight.
"We are not unmindful of the rule that the construction placed upon a statute by the department or officer charged with its administration is entitled to weight and consideration in the courts, but, as said by the supreme court of the United States inUnited States v. Dickson, 15 Pet. 141, 10 L.Ed. 689:
"`The construction so given by the treasury department to any law affecting its arrangements and concerns, is certainly entitled to great respect. Still, however, if it is not in conformity to the true intendment and provisions of the law, it cannot be permitted to conclude the judgment of a court of justice. . . . *Page 449 
It is not to be forgotten that ours is a government of laws, and not of men; and that the judicial department has imposed upon it, by the constitution, the solemn duty to interpret the laws in the last resort; and however disagreeable that duty may be in cases where its own judgment shall differ from that of other high functionaries, it is not our liberty to surrender, or to waive it." State ex rel. Pindall v. Ross, 55 Wn. 242, 104 P. 216.
There is nothing in chap. 231, Laws of 1929, p. 668, indicating an intention on the part of the legislature to vest a discretion in the director of highways in the matter of diverting part of an appropriation for the paving of a road to payment for a bridge, or for any purpose other than that specified in the appropriation act. While a bridge is an essential part of a road or highway, and, as said in 4 R.C.L., p. 195, § 3, "is usually treated as constituting a part of the highway with which it is connected," the legislature clearly considered bridges and paving as distinct from, and independent of, each other. That a bridge was not to be regarded as a part of a street, road or highway, is manifest from a reading of the appropriation act, which enumerates the purposes for which the numerous appropriations are made, they being,
"For the location, right of way, engineering, maintenance, improvement, construction and/or paving of the respective state highways hereinafter specified, and the construction or purchase or condemnation of bridges."
The act then appropriates "The respective amounts
hereinafter specified for the respective highways and purposesspecified . . ."
There are more than two hundred items for which the act makes appropriations. The amount to be used for each improvement is specified and the purpose for which each amount specified is to be used is definitely *Page 450 
stated. A few of the items of the act (chap. 231, Laws of 1929, p. 669) are:

   Blanchard overhead bridge and approach ......................... $205,000
   Blanchard North — cooperation city of Bellingham
      — paving ....................................................   78,000
   Snohomish River bridge approach — paving
      gaps ........................................................    5,000
   Seattle-B.C. Line — oiling .....................................    6,750
   Yakima River bridge at Prosser .................................   40,000
   Waitsburg Bridge — location engineering ........................   20,000
   Spangle-Colfax — paving — grading and
      bridges .....................................................  295,000
   Pullman-Colfax-Spokane — oiling ................................   66,200
   Spokane-Laurier — oiling .......................................  140,000

What the legislature really meant is expressed by the language of the act, the meaning of which is plain and free from ambiguity. Had the legislature intended to appropriate any amount for a bridge for the city of Bellingham, it would have said so. In each case where the legislature desired to make an appropriation for a bridge or other work on the highways, the purpose for which the appropriation was made was specified. Where the appropriation was for a bridge, for paving or oiling, the purpose for which the money was to be used was stated as "bridge," "paving," or "oiling," respectively.
TOLMAN, C.J., and BEALS, J., concur with MILLARD, J. *Page 451